Case: 17-41207      Document: 00514533472        Page: 1     Date Filed: 06/28/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                   No. 17-41207                              FILED
                                 Summary Calendar                        June 28, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

RAUDY MANUEL MENDEZ-DIAZ,
 Also Known as Raudy Manuel Mendez, Also Known as Raudy Mendez Diaz,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:17-CR-314-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Raudy Mendez-Diaz has moved for


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41207    Document: 00514533472     Page: 2   Date Filed: 06/28/2018


                                 No. 17-41207

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Mendez-Diaz has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record. We concur with counsel’s assessment that
the appeal presents no non-frivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2